FILED
                                                                                February 28, 2017
                                   2017 IL App (4th) 160416                        Carla Bender
                                                                               4th District Appellate
                                         NO. 4-16-0416                               Court, IL

                                 IN THE APPELLATE COURT

                                          OF ILLINOIS

                                      FOURTH DISTRICT


In re ESTATE OF ILENE C. KIRK, an Alleged Disabled ) Appeal from
Person,                                            ) Circuit Court of
                                                   ) Champaign County
PHILIP E. DAWSON,                                  ) No. 14P300.
            Petitioner-Appellant,                  )
                                                   ) Honorable
            v. 	                                   ) Holly F. Clemons,
                                                   ) Judge Presiding.
JOHN A. DAWSON,
            Respondent-Appellee.
______________________________________________________________________________

               JUSTICE HARRIS delivered the judgment of the court, with opinion.
               Justices Steigmann and Appleton concurred in the judgment and opinion.

                                           OPINION

¶1             Petitioner, Philip E. Dawson, petitioned the trial court to appoint him the guardian

of his elderly mother, Ilene C. Kirk, and her estate, alleging she was a disabled person and

unable to care for herself or her property. The court dismissed Philip’s petition, and he appeals.

We affirm in part, reverse in part, and remand for further proceedings.

¶2                                     I. BACKGROUND

¶3             On November 4, 2014, Philip filed the guardianship petition at issue. At the time,

Ilene, who was born on July 18, 1920, was 94 years old. The record reflects Ilene lived in

Champaign, Illinois, and had two living sons, Philip and respondent, John A. Dawson. Philip

resided in Jerome, Idaho, while John also resided in Champaign.
¶4             In his petition, Philip alleged that he was Ilene’s designated agent under health­

care and property powers of attorney, which had been executed in April 2012. He asserted Ilene

currently resided with John and, because she was unlicensed and incapable of driving, was

dependent upon John for transportation. Philip further alleged that, due to her age, Ilene’s mental

abilities had “reduced dramatically.” According to Philip, Ilene (1) was often unable to

remember or recall the identity of immediate family members, including Philip; (2) was often

confused and disoriented as to time and place; (3) had a “hard time” with both short-term and

long-term memory; (4) was unable to make day-to-day decisions for her own medical care, as

evidenced by her refusal to go to the doctor or cancellation of doctor’s appointments scheduled

by Philip; and (5) was unable to attend to her day-to-day financial affairs, potentially subjecting

her “to financial exploitation if a guardian of her estate [was] not appointed.” Philip asserted he

was concerned that Ilene had already been exploited financially.

¶5             Philip further alleged that he had made more than one appointment for Ilene to

visit her primary care physician so that her physical and mental health could be assessed.

However, he maintained she had “not been delivered” to her physician’s office, and Philip

believed John had cancelled Ilene’s appointments. Philip also alleged he made numerous

attempts to have meals delivered to Ilene by “meals on wheels” but, each time a delivery was

attempted, it was refused by John. Philip maintained he was fearful for his mother’s mental and

physical health and believed she was unhealthy due to poor nutrition and improper medical care.

Additionally, Philip alleged he was “fearful that assets of the Kirk Family [Revocable Living]

Trust [had] been exploited contrary to the provisions of the Kirk Family Trust documents.”

¶6             Philip asserted that, pursuant to section 11a-9 of the Probate Act of 1975 (Probate


                                               -2­
Act) (755 ILCS 5/11a-9 (West 2012)), it was necessary for the trial court to order appropriate

evaluations to be performed on Ilene and that a report be prepared and filed with the court.

Additionally, he stated it was necessary that a guardian of the person and estate be appointed for

her because she was unable to care for herself and her property. Philip asserted he was qualified

and willing to act as guardian and asked that the court appoint him.

¶7             The same day he filed his guardianship petition, Philip filed motions for the

appointment of a temporary guardian for Ilene and for the appointment of a guardian ad litem

(GAL).

¶8             On December 15, 2014, Ilene filed an objection to Philip’s petition, asking that it

be “dismissed and stricken.” She asserted she had income to support herself and desired to

remain at her current residence. Ilene denied that Philip was her power of attorney. Rather, she

stated John was her power of attorney “for both legal and medical matters.” The objection further

stated as follows:

               “Ilene is able to express herself and can make her day to day

               decisions, and has been with her Carle [Physicians Group] doctors

               addressing any needed medical care. Her son, John ***, has been

               assisting her and he is her choice for being her representative. She

               has seen her doctor as needed. She is able to discuss and decide her

               financial affairs and asks questions of her chosen representative.

               She does not want Philip *** making any decisions or taking her

               property. She rejected the food that Philip ordered for her and he

               knew she didn’t like it. She eats food that she wants, and her


                                               -3­
               physical health is good for a woman of her age.”

¶9             On April 14, 2015, John filed a response to Philip’s petition. He maintained that

documents identifying Philip as Ilene’s health-care and property power of attorney were revoked

and, on November 25, 2014, replaced with documents naming John as Ilene’s agent for health­

care purposes and property transactions. Further, John denied allegations that he lived with Ilene,

stating that although he was “at her home most of the time he ha[d] his own residence as

needed.” Additionally, he denied Philip’s allegations that Ilene’s mental abilities were “reduced”

due to her age and asserted Ilene “may have been subject to financial exploitation by” Philip

during the time he acted as Ilene’s agent. Attached to John’s response were documents executed

on November 25, 2014, which identified him as Ilene’s agent under health-care and property

powers of attorney.

¶ 10           Also on April 14, 2015, Ilene filed an exhibit in support of her objection to

Philip’s petition. The exhibit contained a letter authored by Dr. Nasreen Syed with the Carle

Physician Group. The letter, dated April 9, 2015, addressed “To Whom it May Concern,” stated

as follows: “Mrs. Ilene Kirk is my patient. She is able to communicate and express herself. She is

able to make her own day to day decisions. She is oriented to time and place and person and was

last seen in our office on [March 4, 2015].”

¶ 11           On April 24, 2015, the trial court conducted a hearing in the matter. The same

day, it entered an order denying Ilene’s objection, appointing attorney John Hensley as Ilene’s

GAL, and ordering Ilene to undergo an evaluation by a physician specializing in evaluating the

elderly for mental deficiencies. Philip selected Dr. Barry Riskin, a neurologist with Christie

Clinic, to perform the evaluation. On May 4, 2015, Ilene filed an objection to Dr. Riskin, and on


                                               -4­
June 8, 2015, Philip filed a motion to strike and dismiss her objection. On September 16, 2015,

the trial court granted Philip’s motion to strike and dismiss.

¶ 12           On October 15, 2015, Dr. Riskin examined Ilene and, on November 23, 2015, his

report was filed with the trial court. In his report, Dr. Riskin stated that “[b]ased upon [his]

examination, the nature and type of [Ilene’s] disability [was] not known to [him].” Regarding

Ilene’s ability to function independently, he noted she admitted falling in her home and believed

it would be best for her to live with her son. Regarding her ability to make decisions for herself,

Dr. Riskin stated the information available to him was incomplete. He determined Ilene

“demonstrated diminished cognitive performance on questioning and testing” but stated he could

not say if she was able to make decisions for herself. Dr. Riskin’s report further stated as

follows:

                       “The patient reportedly has an eighth grade education. She

               did reportedly receive training as a hairdresser later in life. I know

               little else about her ability over the years to manage her estate. She

               was unable to tell me much about this. Her adaptive behavior

               appears to be appropriate given the constraints of age and physical

               condition. Her social skills appear to be normal for her age.

                       I do not have an opinion as to the need for, type, and scope

               of guardianship recommended nor do I have a recommendation

               regarding the most suitable living arrangement for [Ilene].

                       These questions would best be answered after additional

               evaluation such as formal neuropsychometric analysis as


                                                -5­
                    recommended by Dr. Daniel Llano. [sic] the patient’s neurologist

                    and Alzheimer disease specialist.”

¶ 13                Along with his report, Dr. Riskin submitted a “progress note,” describing his

examination of Ilene. He stated that, for the appointment, he reviewed “notes from Carle,

including those of [Ilene’s] primary care physician and neurologist.” Dr. Riskin also noted Ilene

was accompanied to his office “by her son, Mr. Dawson.” According to Dr. Riskin, during their

October 15, 2015, appointment, Ilene reported that she was born in Tennessee and described

having an older brother and sister, two younger brothers, and one younger sister. She stated her

father was a coal miner, she went to school until the eighth grade, and she had worked as a

hairdresser. Ilene further reported having three sons, whom she was able to name. Additionally,

she reported that she lived with her son after falling in her home and stated “she felt she was ‘not

safe’ alone.”

¶ 14                However, Dr. Riskin’s progress note also stated that, during the same

appointment, Ilene denied having falls and could not tell him her age, birth date, or “how many

siblings she had.” She could not recall her husband’s first name or how they met. Dr. Riskin

noted Ilene’s son seemed surprised that Ilene “was unaware that she had been married once

before” and informed Dr. Riskin that Ilene had been married twice. Further, Ilene reported that

“she had one granddaughter that she knew of” but she was unsure if she had any additional

grandchildren or great grandchildren. According to Dr. Riskin, Ilene also “could not tell [him]

about her past medical history or what medicines if any she was taking.” He stated she

recognized that she was “seeing the doctors recently” and stated “she was sorry that ‘there was

all this fuss.’ ”


                                                   -6­
¶ 15           Dr. Riskin described Ilene as being “agreeable” to an examination and testing, but

noted her son informed him that Ilene “tended to do poorly when ‘under stress’ such as this

encounter.” With respect to Ilene’s mental status examination, Dr. Riskin stated her “mocatest

[(MoCA Test, that is, Montreal Cognitive Assessment test)] Score [was] 8/30, adding one point

for eighth-grade education raising the score to 9/30.” Further, he stated as follows with respect to

Ilene’s neurologic examination:

               “She is attentive, affable, even charming. The voice is soft. The

               speech is mostly clear. Language is normal. Facies are symmetric,

               the gaze is conjugate, there is no ptosis. The eyes move in all

               directions of gaze without nystagmus or gaze paresis. Motor

               strength is diminished and commensurate with age. There is no

               frank dystaxia. Deep tendon reflexes were absent.”

¶ 16           On December 3, 2015, Hensley, Ilene’s GAL, filed a report in the matter.

Initially, Hensley stated that he spoke with Philip by telephone. Philip alleged the existence of “a

Kirk Family Revocable Living Trust,” which was of unknown value. According to Philip, the

trust was established in 2002 by Ilene’s second husband and “may have had as much as a million

dollars in it at some point.” Philip maintained the trust was “ ‘dismantled’ ” by John, acting as

Ilene’s agent but had no documentation of the trust or its dismantling.

¶ 17           Hensley stated Philip reported seeing Ilene three times in the past five years but

speaking to her by telephone every other day. Philip asserted he visited Ilene in Champaign in

the summer of 2014 and she let him into her house “even though she did not know him” and was

alone. Philip also reported speaking on the telephone with Ilene earlier in the day. He maintained


                                               -7­
“she had been unable to comprehend things he told her.” When Philip asked to speak with John,

John refused to speak with him. On May 4, 2015, Philip left a message for Hensley and asserted

that John was not allowing Philip to speak with Ilene. Hensley further stated that Philip asserted

he intended to move to Illinois to care for Ilene in the event he was appointed her guardian.

¶ 18           On May 14, 2015, Hensley met with Ilene in her home. John was also present.

Hensley described the home as well maintained with a “bright and immaculate” interior. He

observed Ilene to be “physically frail but alert and cordial.” According to Hensley, Ilene stated

“she was aware Philip had initiated guardianship proceedings and commented he ‘just wants

control of things.’ ” Hensley further described his interactions with Ilene as follows:

               “[Ilene] said she paid her own bills until recently, [sic] (though she

               was vague about what she meant by ‘recently’). She seemed

               uncertain about whether or not she had signed any powers-of­

               attorney to permit others to pay bills on her behalf. She said she

               has money in a bank in Paxton and believed the family trust still

               exists. However, she knew nothing about documentation. She said

               Philip telephones her ‘occasionally,’ without being more specific.

               When he does, they talk and get along. She said, though, that John

               is retired, and she prefers her circumstances as they are. John is

               attentive to her needs and spends a good deal of time with her.

                       Some of Ilene’s answers to my questions were not

               responsive. Instead, she would ‘answer’ with information about her

               mother or with anecdotes from years and places ago. It was unclear


                                                -8­
               whether such unresponsiveness was the result of fatigue, of the

               discomfort of being questioned about her personal life, of

               diminished mental acuity, or of some combination thereof.

               However, it was clear that at least some of the last was in play.”

¶ 19           Hensley stated that, following the visit, he learned Ilene bought new hearing aids,

raising a question as to whether her impaired hearing affected her responses. On October 27,

2015, he met with Ilene a second time and noted she “expressed mild exasperation at the ongoing

guardianship proceedings.” Hensley found Ilene’s responses to his questions and their overall

conversation was “less tentative” than during their initial visit. As a result, he believed Ilene’s

hearing aids had helped her and that her cognitive deterioration was not as great as he first

thought. Nevertheless, Hensley stated that, a couple of times, Ilene “lapsed into twice told-tales

about her earlier life that, while interesting, were no[t] quite apropos of anything at hand.”

¶ 20           Additionally, Hensley stated John was present at both visits and spoke with him.

John reported that he and Ilene got along well and “relate[d] easily with one another.” John also

asserted he took Ilene to medical appointments and social activities. He made sure Ilene’s bills

were paid but reported she oversaw what he did with her money. Hensley understood John to

mean that he kept no secrets from Ilene about where her money went.

¶ 21           Due to Philip’s allegations of “financial irresponsibility” by John, Hensley stated

he “sort of” engaged in discovery and reviewed certain financial documents, including

“statements of the account of [sic] in the name of Kirk Family Revocable Living Trust, (Ilene as

Trustee), at the Farmers-Merchants National Bank in Paxton, from January 1, 2011, through May

8, 2015.” Hensley noted no actual trust documents were presented for his review and he could


                                                -9­
not “say what became of the trust—or if it ever existed.” He concluded that “[a]bsent a more

satisfying explanation than [he had] heard from anyone or found, [he had] no opinion about the

significance, if any, of Philip’s allegations about the trust and its ‘dismantling.’ ”

¶ 22           Ultimately, Hensley stated he saw nothing “that suggested any impropriety in the

management of Ilene’s assets” by either Ilene or John. However, Hensley noted he did observe

six payments to Philip through checks or wire transfers from 2009 to 2013, in amounts totaling

$18,800. Hensley stated some of the payments were described as loans but he found no evidence

of any repayment by Philip to Ilene.

¶ 23           Hensley further stated that Ilene did not believe she required a guardian and

believed she and John were managing her affairs to her satisfaction. Ilene did not want Philip to

be her guardian and opposed any change of residence. Hensley stated he had “no reason to

believe Philip would not act lovingly toward his mother.” However, he also had “current and

long-standing evidence that John ha[d] done, and [was] doing, so.” Regarding the

appropriateness of a guardianship, Hensley opined as follows:

                       “(1) Ilene is a ‘person with a disability,’ as that term is

               defined in [the Probate Act]. Mental deterioration and physical

               incapacity combine to render her ‘not fully able to manage [her]

               person or estate.’

                       (2) In light of the [requirements of the Probate Act], and

               without knowing Dr. Riskin’s opinions or the significance, if any,

               of the allegations about the trust and its disposition, I do not

               believe the extent of Ilene’s disability is such as to warrant a


                                                - 10 ­
               guardianship.

                      These opinions would be affected by a medical opinion that

               Ilene is substantially less competent than she appears to be and by

               confirmation of Philip’s allegations about the trust. Absent either

               of those developments, Ilene’s circumstances appear not to be

               broken, and, therefore, not in need of being fixed.”

¶ 24           Also on December 3, 2015, the trial court conducted a hearing in the matter.

Philip requested that the referral to Dr. Llano recommended by Dr. Riskin “be made and that

[Ilene] be seen.” Both Ilene and John objected to that request, while Hensley asserted he did not

have anything to add other than what was in his report. However, he noted that “by all

appearances” Ilene’s situation was “working well” for her and if evidence existed which would

indicate otherwise, he had not seen it. The court noted Philip had selected Dr. Riskin to perform

the evaluation and stated as follows:

               “So, I guess my thought is, you had one shot at this and at this

               point, since we don’t have a report, I’m not necessarily ruling to

               send a 95 year old woman over to another facility, yet again, to

               have another evaluation, especially with the weather turning badly

               and the possibility of all sorts of communicable diseases at these

               facilities. So, at this point, *** if you’re asking—formally asking

               the Court to order another evaluation, at this point I’m going to

               deny that request.”

Ultimately, however, the court continued the matter to give Philip the opportunity to speak with


                                              - 11 ­
Dr. Riskin “to see if he misunderstood what he was supposed to do, and perhaps *** provide a

report that would comply with the statute.”

¶ 25           On January 7, 2016, the parties appeared before the trial court. Philip’s counsel

noted he had contacted Dr. Riskin’s office but Dr. Riskin was unwilling to speak with anyone

directly or provide any additional information.

¶ 26           On January 14, 2016, Ilene filed a motion to strike and dismiss Philip’s

guardianship petition pursuant to sections 2-615 and 2-619 of the Code of Civil Procedure

(Code) (735 ILCS 5/2-615, 2-619 (West 2014)). She argued Philip’s petition “did not comport

with” section 11a-9 of the Probate Act, in that it was not accompanied by a report, which met the

requirements of that section. Ilene noted Dr. Riskin did not offer an opinion that she was a

person with a disability, state that she was unable to function independently, or recommend a

guardianship. She attached Dr. Riskin’s report and progress note to her motion. Ilene also argued

she executed a valid health-care power of attorney in November 2014, and was regularly cared

for by Dr. Syed, whose April 2015 letter she attached to her filing. Additionally, Ilene pointed

out that Hensley concluded a guardianship was unnecessary. She further argued as follows:

               “[Section 2-619 of the Code] provides that dismissal is proper

               where the claim asserted by the moving party is barred by other

               affirmative matters which defeat the claim. [Philip’s petition] is

               also subject to dismissal pursuant to [section] 2-615 since the

               burden was on Philip *** to present a prima facie pleading

               containing clear and convincing specific factual allegations. The

               statements in the pleadings by Philip *** did not contain specific


                                              - 12 ­
               dates or details of personal encounters. The pleading is really a

               statement of the conclusions of Philip *** without facts, and are

               insufficient to proceed further.”

¶ 27           On February 3, 2016, Philip filed a response to Ilene’s motion to strike and

dismiss. He maintained dismissal of his guardianship petition was unwarranted with respect to

both sections 2-615 and 2-619 of the Code. With respect to section 2-619, he maintained Ilene

failed to present an “affirmative matter” sufficient to support a dismissal of his guardianship

petition. Philip argued that the “lack of a proper physician’s report” was not the type of

affirmative matter upon which a section 2-619 dismissal could be based. Additionally, he

asserted Dr. Syed’s letter was insufficient because it was neither a proper physician’s report as

contemplated by section 11a-9 of the Probate Act, nor an affidavit.

¶ 28           In addressing a dismissal pursuant to section 2-615 of the Code, Philip asserted

Dr. Riskin’s report was sufficient to meet statutory requirements and could have supported a

determination by the court that a guardianship was necessary. In an effort to put unexplained

information in Dr. Riskin’s report into context, Philip attached computer printouts from various

websites to his response, containing information on diagnosis codes, cognitive tests used to

detect dementia, and “MoCA” test scores.

¶ 29           On February 18, 2016, the trial court conducted a hearing on Ilene’s motion to

dismiss. Following the parties’ arguments, it denied Ilene’s section 2-615 motion to dismiss,

stating it did not believe there was any basis upon which the court could grant that motion.

However, it granted Ilene’s motion to dismiss pursuant to section 2-619 of the Code. In so

holding, it noted Dr. Riskin’s report was “pretty much useless,” as it “did not have any type of


                                               - 13 ­
recommendations, did not have any type of findings,” and was insufficient to support Philip’s

petition. The court reiterated its rationale behind declining to order a second evaluation on Ilene,

stating as follows:

               “Obviously with the proposed ward being 95 years old, we have

               some significant concerns with respect to her ability to be

               transported around this community, and certainly, with respect to

               her physical well-being. So certainly, I do not believe it’s in her

               best interest to require multiple visits to multiple sights [sic] in

               order to obtain physician reports. So certainly, I have grave

               concerns with respect to requiring more than—than one report due

               to the nature of what is involved. And that’s the reason why the

               Court denied the request for *** a successor physician to examine

               her.”

¶ 30           The trial court went on to state that Ilene’s section 2-619 motion to dismiss was

well taken due to the fact that the court did not “have any physician’s report to support this

petition.” It stated that, without a physician’s report, there were insufficient facts to be able to

proceed. The court went on to state that, although the result would have been “more clear cut” if

Dr. Syed’s letter had been in the form of an affidavit, it nevertheless found the information

provided by Dr. Syed and Hensley led it to believe dismissal pursuant to section 2-619 was

warranted.

¶ 31           On March 3, 2016, the trial court entered an order dismissing Philip’s

guardianship petition with prejudice. On March 28, 2016, Philip filed a motion to reconsider,


                                               - 14 ­
which the court denied.

¶ 32           This appeal followed.

¶ 33                                       II. ANALYSIS

¶ 34           On appeal, Philip challenges the trial court’s dismissal of his guardianship

petition. He argues that the court erred in dismissing his petition pursuant to section 2-619(a)(9)

because no “affirmative matter” was presented to defeat his claim. Philip also contends that the

court erred in denying his request for an additional evaluation of Ilene as recommended by Dr.

Riskin.

¶ 35                                    A. The Probate Act

¶ 36           The Probate Act provides that, upon the filing of a petition for guardianship, the

trial court has authority to adjudge a person disabled and appoint a guardian of the person, estate,

or both. 755 ILCS 5/11a-3(a) (West 2012). A “disabled person” is defined as “a person 18 years

or older who *** because of mental deterioration or physical incapacity is not fully able to

manage his person or estate.” 755 ILCS 5/11a-2(a) (West 2012). Disability must be

demonstrated by clear and convincing evidence. 755 ILCS 5/11a-3(a) (West 2012). Once the

court adjudges a person disabled, it may appoint a guardian of the person “if it has been

demonstrated by clear and convincing evidence that because of his disability [the disabled

person] lacks sufficient understanding or capacity to make or communicate responsible decisions

concerning the care of his person.” Id. It may appoint a guardian of the estate “if it has been

demonstrated by clear and convincing evidence that because of his disability [the disabled

person] is unable to manage his estate or financial affairs.” Id.

¶ 37           Additionally, section 11a-9(a), (b) of the Probate Act (755 ILCS 5/11a-9(a), (b)


                                                - 15 ­
(West 2012)) provides for the submission of a report addressing the alleged disabled person’s

condition and need for a guardianship. That section states as follows:

                        “(a) The petition for adjudication of disability and for

               appointment of a guardian should be accompanied by a report

               which contains (1) a description of the nature and type of the

               respondent’s disability and an assessment of how the disability

               impacts on the ability of the respondent to make decisions or to

               function independently; (2) an analysis and results of evaluations

               of the respondent’s mental and physical condition and, where

               appropriate, educational condition, adaptive behavior and social

               skills, which have been performed within 3 months of the date of

               the filing of the petition; (3) an opinion as to whether guardianship

               is needed, the type and scope of the guardianship needed, and the

               reasons therefor; (4) a recommendation as to the most suitable

               living   arrangement     and,   where    appropriate,   treatment   or

               habilitation plan for the respondent and the reasons therefor; (5)

               the signatures of all persons who performed the evaluations upon

               which the report is based, one of whom shall be a licensed

               physician and a statement of the certification, license, or other

               credentials that qualify the evaluators who prepared the report.

                        (b) If for any reason no report accompanies the petition, the

               court shall order appropriate evaluations to be performed by a


                                               - 16 ­
              qualified person or persons and a report prepared and filed with the

              court at least 10 days prior to the hearing.” 755 ILCS 5/11a-9(a),

              (b) (West 2012).

¶ 38                              B. Section 2-619 Dismissal

¶ 39          “A motion to dismiss under section 2-619 admits the sufficiency of the complaint,

but asserts affirmative matter that defeats the claim.” Leetaru v. Board of Trustees of the

University of Illinois, 2015 IL 117485, ¶ 40, 32 N.E.3d 583. In particular, section 2-619(a)(9)

provides for dismissal when the claim “is barred by other affirmative matter avoiding the legal

effect of or defeating the claim.” 735 ILCS 5/2-619(a)(9) (West 2014).

              “The standard articulation of ‘affirmative matter’ is:

                    ‘[A] type of defense that either negates an alleged cause of

                    action completely or refutes crucial conclusions of law or

                    conclusion of material fact unsupported by allegations of

                    specific fact contained or inferred from the complaint ***

                    [not] merely evidence upon which defendant expects to

                    contest an ultimate fact stated in the complaint.’ ” Smith v.

                    Waukegan Park District, 231 Ill. 2d 111, 121, 896 N.E.2d

                    232, 238 (2008) (quoting 4 Richard A. Michael, Illinois

                    Practice § 41.7, at 332 (1989)).

¶ 40          When the grounds for dismissal “do not appear on the face of the pleading

attacked[,] the motion [to dismiss] shall be supported by affidavit.” 735 ILCS 5/2-619(a) (West

2014). Illinois Supreme Court Rule 191(a) (eff. Jan. 4, 2013) sets forth the requirements for


                                              - 17 ­
affidavits supporting a section 2-619 motion to dismiss, providing as follows:

               “[Affidavits] shall be made on the personal knowledge of the

               affiants; shall set forth with particularity the facts upon which the

               claim, counterclaim, or defense is based; shall have attached

               thereto sworn or certified copies of all documents upon which the

               affiant relies; shall not consist of conclusions but of facts

               admissible in evidence; and shall affirmatively show that the

               affiant, if sworn as a witness, can testify competently thereto.”

¶ 41           “In ruling on the motion, the circuit court must interpret all pleadings and

supporting documents in the light most favorable to the nonmoving party.” Richter v. Prairie

Farms Dairy, Inc., 2016 IL 119518, ¶ 18, 53 N.E.3d 1. The grant or denial of section 2-619

motion to dismiss is subject to de novo review. Id.

¶ 42           Initially, we note that, although Ilene filed her motion to dismiss pursuant to both

sections 2-615 and 2-619 of the Code, she failed to comply with the statutory requirements

regarding combined motions. Under the Code, section 2-615 and 2-619 motions to dismiss may

be filed together in a single motion. 735 ILCS 5/2-619.1 (West 2014)). However, such a

combined motion must be “in parts” and each part must specify the section to which it pertains

and be limited to that section. Id. Each part must “also clearly show the points or grounds relied

upon under the Section upon which it is based.” Id. In the instant case, Ilene’s section 2-615 and

section 2-619 claims were improperly commingled as they were not separated into parts. Further,

we note she failed to identify the particular section 2-619 subsection under which her claims

were brought. Additionally, although she described subsection (a)(9) by arguing section 2-619


                                               - 18 ­
permits dismissal where a claim “is barred by other affirmative matters,” Ilene failed to specify

what “affirmative matter” barred Philip’s petition.

¶ 43           Nevertheless, despite the deficiencies in Ilene’s motion, the trial court conducted

a hearing and, ultimately, found dismissal appropriate under section 2-619. The record reflects

Ilene relied on Dr. Riskin’s report, the GAL’s report, and Dr. Syed’s letter in arguing dismissal

was appropriate. The court determined a dismissal under section 2-619 was “well-taken” because

no physician’s report supported the guardianship petition. Philip argues that the trial court erred

in granting Ilene’s section 2-619 motion to dismiss because she failed to identify any

“affirmative matter” to defeat his claim. For the reasons that follow, we agree with Philip.

¶ 44           Both before the trial court and on appeal, the parties have cited appellate court

decisions providing that a physician’s report, containing opinions that the alleged disabled

individual is not disabled, can be relied upon as “affirmative matter” sufficient to support a

section 2-619 dismissal. See In re Estate of Silverman, 257 Ill. App. 3d 162, 628 N.E.2d 763

(1993); In re Estate of Hanley, 2013 IL App (3d) 110264, 995 N.E.2d 596. Philip argues those

cases are distinguishable from the present case, and we agree.

¶ 45           In Silverman, 257 Ill. App. 3d at 163, 628 N.E.2d at 765, the petitioner alleged his

brother, Charles, was disabled and sought to be appointed as the guardian over both Charles’s

person and estate. His petition for guardianship was not accompanied by a physician’s report

indicating that Charles was mentally disabled. Id. Charles, however, filed motion to dismiss that

“was accompanied by a medical report in the form of an affidavit signed by [Charles’s] family

physician.” Id. at 164, 628 N.E.2d at 766. The physician averred that he had been Charles’s

physician for 30 years, had recently examined Charles, and Charles was mentally competent to


                                               - 19 ­
make personal and financial decisions on his own. Id. at 164-65, 628 N.E.2d at 766. Charles also

attached a GAL’s report to his motion, in which the GAL described his interview with Charles

and determined he did not need a guardian. Id. at 165, 628 N.E.2d at 766. Ultimately, the trial

court granted Charles’s motion to dismiss. Id. at 168, 628 N.E.2d at 768.

¶ 46           On review, the First District affirmed the trial court’s dismissal, finding that,

although Charles’s motion had been unlabeled, it was “apparently” brought under section 2­

619(a)(9). Id. at 172-73, 628 N.E.2d at 770-71. In reaching its decision, the court found the

“report” by Charles’s doctor met statutory requirements, showing the doctor “evaluated

[Charles’s] physical and mental condition, found no disability, stated that [Charles] did not

require a guardian, recommended no change in his living arrangements, and signed the report.”

Id. at 169, 628 N.E.2d at 768-69.

¶ 47           In Hanley, 2013 IL App (3d) 110264, ¶ 12, 995 N.E.2d 596, a son filed a petition

for the appointment of a guardian for his father, asserting his father was incapable of managing

either his person or estate because of age and infirmity. The father filed a motion to dismiss the

son’s petition under section 2-619, asserting “his lack of disability as affirmative matter.” Id.

¶ 15. He supported his section 2-619 motion with medical reports from two of his treating

doctors indicating the father was not disabled, the doctors’ affidavits, and his own affidavit. Id.

¶¶ 16-21. The trial court granted the father’s motion to dismiss, finding the son “had not attached

any medical report or affidavits establishing disability as defined in the statute, while [the father]

had submitted medical reports and affidavits of [his treating doctors] which complied with the

statute and which asserted facts refuting [the father’s] alleged disability.” Id. ¶ 29.

¶ 48           On review, the Third District found the trial court correctly dismissed the son’s


                                                - 20 ­
guardianship petition. Id. ¶ 49. It noted the son did not attach a section 11a-9(a) (755 ILCS

5/11a-9(a) (West 2010)) report to his petition for guardianship, while the attachments to the

father’s motion to dismiss had been compliant with both that section and Illinois Supreme Court

Rule 191(a) (eff. July 1, 2002), which applies to affidavits submitted in conjunction with a

section 2-619 motion to dismiss. Id. ¶¶ 49-52. The court also noted that both the GAL’s opinions

and the father’s own affidavit supported dismissal. Id. ¶¶ 53-54. It found the father satisfied his

burden of producing affirmative matter to defeat the guardianship petition and the burden shifted

to the son to show the affirmative matter was unfounded or required the resolution of essential,

material facts before it was proved, which the court concluded he did not do. Id. ¶ 55.

¶ 49           Here, Ilene attached both Dr. Syed’s letter and Dr. Riskin’s report and progress

note to her motion. However, Dr. Syed’s four-sentence letter was simply that—a letter. Although

section 2-619 requires that motions to dismiss be supported by affidavit when the grounds for

dismissal do not appear on the face of the attacked pleading, Dr. Syed’s letter was not in the form

of an affidavit. Most notably, the letter was not sworn to by Dr. Syed before an authorized

person. See Essig v. Advocate BroMenn Medical Center, 2015 IL App (4th) 140546, ¶ 43, 33

N.E.3d 288 (finding a “written report was not an affidavit, meaning it was not sworn to,

notarized, or otherwise made under oath”). Additionally, at a minimum, an affidavit must (1) be

made on the personal knowledge of the affiant; (2) set forth facts with particularity; (3) have

attached sworn or certified copies of documents relied upon by the affiant; (4) not consist of

conclusions but of facts admissible in evidence; and (5) affirmatively show that the affiant, if

sworn, could testify competently to the information in the affidavit. Ill. S. Ct. R. 191(a) (eff. Jan.

4, 2013). Dr. Syed’s letter failed to meet these requirements because it did not set forth facts in


                                                - 21 ­
detail; provided only conclusions regarding Ilene’s ability to make decisions; and failed to reflect

that, if sworn, Dr. Syed could testify competently to the information in the letter.

¶ 50           Dr. Syed’s letter also failed to meet the statutory requirements of section 11a-9 of

the Probate Act. In particular, the letter did not address the issue of any disability Ilene might

have or provide an analysis or results of any evaluation performed by Dr. Syed. Although Dr.

Syed asserted Ilene “was able to make her own day to day decisions” and was “oriented to time,

place, and person,” she did not specifically address the issue of a guardianship or the most

suitable living arrangement for Ilene. Moreover, we note the letter provided minimal information

regarding Dr. Syed’s relationship to Ilene and failed to describe their last contact in any detail.

¶ 51           The record reflects Philip raised objections to Dr. Syed’s letter before the trial

court and the court expressed its own concerns that the letter was not an affidavit. Nevertheless,

the court considered Dr. Syed’s letter and found it supported dismissal of Philip’s petition. We

find any reliance on Dr. Syed’s letter was error as it was not in the form of an affidavit, provided

only minimal information, and failed to meet the statutory requirement of section 11a-9. Dr.

Syed’s letter should not have been considered and was insufficient to constitute “affirmative

matter” upon which to base a section 2-619 dismissal.

¶ 52           As stated, the record reflects Ilene also relied on Dr. Riskin’s report to support her

motion to dismiss. However, we also find this report insufficient to constitute “affirmative

matter” which defeats Philip’s claim. Specifically, Dr. Riskin’s report reflects that, while he

determined Ilene demonstrated “diminished cognitive performance on questioning and testing,”

he stated the nature and type of her disability was not known to him and had no opinion as to her

need for a guardianship or her most suitable living arrangement. Thus, unlike the reports relied


                                                - 22 ­
upon in Silverman and Hanley—which were wholly supportive of the respondents’ contentions

that guardianships were unwarranted—Dr. Riskin’s report was equivocal and cannot be said to

negate Philip’s petition by refuting critical conclusions of law or fact.

¶ 53           Further, although we find this case is dissimilar from Silverman and Hanley, in

that Dr. Syed’s letter and Dr. Riskin’s report fell far short of the reports and affidavits submitted

in those cases, we also find that a section 2-619 motion to dismiss was not the appropriate

vehicle for Ilene’s attack on Philip’s petition. An affirmative matter is not evidence that merely

refutes a well-pled fact in the plaintiff’s complaint. Reynolds v. Jimmy John’s Enterprises, LLC,

2013 IL App (4th) 120139, ¶ 34, 988 N.E.2d 984. “Accordingly, section 2-619(a)(9) does not

authorize the defendant to submit affidavits or evidentiary matter for the purpose of contesting

the plaintiff’s factual allegations and presenting its version of the facts.” Id. Stated another way,

“[s]ection 2-619(a)(9) does not authorize motions asserting plaintiff’s essential allegations are

‘not true’—the motion accepts all well-pleaded facts as true—and is not a shortcut to resolve

factual issues about the veracity of plaintiff’s essential allegations.” Id. ¶ 53. “Where a defendant

seeks to address the complaint’s factual allegations, a summary judgment motion *** is the

proper vehicle. [Citations.]” Id. ¶ 34.

¶ 54           Here, in her motion to dismiss, Ilene essentially denied the allegations set forth in

Philip’s petition, i.e., that she was a disabled person and in need of a guardianship over both her

person and estate. In other words, she contested Philip’s factual allegations, asserting they were

not true, and attempted to present her own version of the facts. Such an attack on Philip’s

petition should have been made by a summary judgment motion rather than a section 2-619

motion to dismiss.


                                                - 23 ­
¶ 55                               C. Further Medical Evaluation

¶ 56           On appeal, Philip also argues the trial court erred in refusing to order that Ilene

undergo further evaluations. He contends section 11a-9 of the Probate Act contemplates that

more than one evaluation may be appropriate and, thus, section 11a-9 provided authority for the

trial court in this instance to order an evaluation by Dr. Llano “as recommended” by Dr. Riskin.

¶ 57           As stated, section 11a-9(b) of the Probate Act (755 ILCS 5/11a-9(b) (West 2012))

provides that “[i]f for any reason no report accompanies the [guardianship] petition, the [trial]

court shall order appropriate evaluations to be performed by a qualified person or persons and a

report prepared and filed with the court at least 10 days prior to the hearing.” In this instance, the

trial court ordered such an evaluation at Philip’s request. The record reflects Philip selected Dr.

Riskin, whom he describes on appeal as “a specialist who diagnoses brain disorders, like

Alzheimer’s disease.” Philip selected Dr. Riskin after the court rejected his initial selection of an

evaluator because the individual was not a medical doctor and due to the distance Ilene would be

required to travel for the evaluation. Although Philip is dissatisfied with the report Dr. Riskin

ultimately provided, his dissatisfaction does not require that the trial court order additional

evaluations. The record shows the court complied with statutory requirements and we find it did

not abuse its discretion in denying Philip’s request to order a further evaluation.

¶ 58                                    III. CONCLUSION

¶ 59           For the reasons stated, we affirm the trial court’s denial of Philip’s request to

order Ilene to undergo further evaluation, but we reverse the court’s dismissal of Philip’s

guardianship petition pursuant to section 2-619(a)(9) of the Code and remand the matter for

further proceedings.


                                                - 24 ­
¶ 60   Affirmed in part and reversed in part; cause remanded.




                                     - 25 ­